Citation Nr: 0316307	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for hypothyroidism from 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from October 1988 to 
July 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim seeking 
entitlement to an increased rating for hypothyroidism from 30 
percent disabling.  

In December 2001, the Board remanded the veteran's claim.  
The veteran appealed her claim to the United States Court of 
Appeals for Veterans Claims (Court) , and in September 2002 
the Court vacated the Board decision, and remanded the 
veteran's claim.   

In the veteran's informal hearing, her representative raised 
the issues of service connection for a psychiatric disability 
and a total disability rating based on individual 
unemployability (TDIU).  These issues are referred to the RO 
for adjudication.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Review of the claims file shows that the veteran's claim must 
be remanded for compliance with the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the VCAA and its implementing regulations 
are applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this instance, the 
veteran has not been informed of the provisions of the VCAA.  
Although the Board had been sending notice to veterans where 
notification of the VCAA was deemed not to be adequate, the 
Federal Circuit recently held that the type of notice the 
Board was sending was invalid as it was contrary to 
38 U.S.C.A. § 5103A (West 2002).  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  For that reason, the veteran's 
claim must be remanded so that the RO can prepare a VCAA 
letter.  It is noted that the veteran has a statutory right 
of up to one year to submit information or evidence in 
response to any VCAA notification  Id.  

Although the veteran had an examination for her 
hypothyroidism in December 2000, the duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  In 
light of the need to remand the veteran's claim for the 
development cited above, it is determined that the veteran 
should be afforded a VA examination to determine the severity 
of her hypothyroidism.  

Accordingly, this case is remanded for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

2.  The RO should send the veteran a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA), see 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  The letter 
should also explain the implementing 
regulations for the VCAA, which were also 
made effective November 9, 2000, for the 
most part. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The RO ensure that all provisions 
of VCAA are complied with in the 
development of the claim.

3.  After all records are obtained in 
accordance with the directives in 
paragraph one, the RO should schedule the 
veteran for a VA examination in order to 
determine the current manifestations of 
her hypothyroidism. A complete rationale 
for any opinion expressed must be 
provided.  The examiner should review the 
claims file in conjunction with conducting 
the examination.  The examiner's report 
must include answers to the following 
questions:

a.  Does the veteran have muscular 
weakness as a result of her 
hypothyroidism?

b.  Does the veteran have mental 
disturbance (defined as dementia, 
slowing of thought, or depression) 
as a result of her hypothyroidism?

c.  Does the veteran have weight 
gain as a result of her 
hypothyroidism?

d.  Does the veteran have cold 
intolerance as a result of her 
hypothyroidism?

e.  Does the veteran have 
cardiovascular involvement as a 
result of her hypothyroidism?

f.  Does the veteran have 
bradycardia as a result of her 
hypothyroidism?

g.  Does the veteran have sleepiness 
as a result of her hypothyroidism?

h.  Describe the degree to which the 
veteran's hypothyroidism interferes 
with her employment.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
rating for hypothyroidism from 30 percent.  
The RO should determine whether an 
extraschedular rating is appropriate 
pursuant to 38 C.F.R. § 3.321(b).  If the 
benefit sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




